Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 12, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a fob of a passenger safety system comprising: a portable electronic device to provide human readable indications corresponding to radio signals from a sensing unit configured to be installed proximate to a seat occupiable by a person, wherein the portable electronic device indicates at least one of a securement of a seat belt associated with the sensing unit, a temperature proximate to the sensing unit, and a distance of the portable electronic device from the sensing unit, in response to the radio signals, and wherein the portable electronic device comprises: a fob transceiver configured to send and receive the radio signals to and from the sensing unit via a fob communication channel; at least one visual indicator, the at least one visual indicator comprising at least one of: a visual battery indicator configured to provide a visual indication of whether a battery of the portable electronic device is charged beyond a battery charge threshold; a visual attachment indicator configured to provide a visual indication of whether one or more sensors of the sensing unit indicate the securement of a seat belt associated with the sensing unit; a visual temperature indicator configured to provide a visual indication of whether a temperature proximate to the sensing unit is within an acceptable range; and a visual fob range indicator configured to provide a visual indication of whether the portable electronic device has exceeded a predetermined range from the sensing unit, in the context as claimed.

Regarding claims 13-18, the prior art fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose a sensing unit of a passenger safety system, wherein the sensing unit comprises: a housing connectable by a first attachment mechanism to a first safety strap and by a second attachment mechanism to a second safety strap, the housing having a release button 2 4869-4155-5231App. No. 17/142,817 Dkt. No. 85551.00217 configured to selectively disconnect at least one of the first attachment mechanism and the second attachment mechanism from the housing; an attachment mechanism sensor array disposed in the housing to determine whether at least one of the first attachment mechanism and the second attachment mechanism is disconnected; and a radio transmitter configured to wirelessly communicate to at least one of a fob and a smartphone at least one of whether the first attachment mechanism is disconnected and whether the second attachment mechanism is disconnected, in the context as claimed.

Regarding claim 20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a sensing unit of a passenger safety system, wherein the sensing unit comprises: a housing selectively connectable to at least one of a first attachment mechanism and a second attachment mechanism and having a release button configured to selectively disconnect at least one of the least one of the first attachment mechanism and the second attachment mechanism from the housing; an attachment mechanism sensor array to determine whether the first attachment mechanism is disconnected and to determine whether the second attachment mechanism is disconnected; and a radio transmitter configured to wirelessly communicate to at least one of a fob and a smartphone whether the first attachment mechanism is disconnected and whether the second attachment mechanism is disconnected, in the context as claimed.

The closest prior art of Wilson et al. (US 2017/0120813), Frank (US 2004/0227638), Trummer (US 2013/0021476), and Lewis-Cheeks (US 2017/0043714) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683